DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 12/16/2020.
In the instant Amendment, Claims 1-4 and 6-13 have been amended. Claims 1, 7 and 11 are independent claims.  Claims 1-13 have been examined and are pending.  This Action is made FINAL.
	

Response to Arguments
The rejections of claims 7-10 under 35 U.S.C. § 101 are withdrawn as the claims have been amended.

Applicants’ arguments with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al (“Axel,” DE102014013672, published on 04/02/2015) in view of KAWAMURA et al. (“KAWAMURA,” US 20170026492, published on 01/26/2017)

Regarding Claim 1;
Axel discloses a method for secure and efficient provision of at least one at least partly autonomous driving mode of a vehicle, comprising (par 0001; a method and a system for securing an autonomous or semi-autonomous operation of vehicles on a traffic route network):
Creating a request by the vehicle to retrieve an authorization to perform the at least one at least partly autonomous driving mode (par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle); 
Receiving the request at a server (par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle); 
checking the authorization to perform the at least one at least partly autonomous driving mode (par 0052; information IG preferably contains a reliability status of sensors and / or a digital map, based on their data, determining the suitability of the route in one of the vehicles arranged evaluation in determining the suitability of the route for autonomous or semi-autonomous operation of vehicles. Furthermore, the information IG contains an explanation and / or an explanation of the ascertained suitability of the route for an autonomous or semi-autonomous operation of vehicles, so that upon granting or not granting the permission information EI, the circumstances responsible for it are comprehensible and evaluable); 
Creating authorization data corresponding to the check (par 0052; based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route); 
 (par 0052; based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle); 
receiving and evaluating of the response by the vehicle (par 0031; that the evaluation unit takes into account a reliability status of the sensors and/or the digital map in determining the suitability of the route S and the information IG comprises the reliability status, so that only on the basis of the information IG permission information EI on the suitability of the route S for autonomous or semi-autonomous operation of vehicles by the evaluation is granted when the reliability status reaches at least a predetermined second threshold).  
Axel disclose all the limitations as recited above, but do not explicitly disclose calculating, by the server, of a payload data quantity for payload data of the response ; and requesting the payload data for the response, wherein the payload data quantity is a difference between an overall data block size of the response and the authorization data of the response.
However, in an analogous art, KAWAMURA discloses data delivery system/method that includes:
calculating, by the server, of a payload data quantity for payload data of the response (KAWAMURA: par 0071; fig. 6; the control server calculates line load (a ratio of a use amount with respect to a maximum communication capacity of a communication line connecting the delivery server) based on the acquired network use rate); and 
 (KAWAMURA: par 0058; when the delivery server receives the request for acquiring processing load information from the control server, the delivery server acquires, for example, a CPU use rate of the delivery server as the processing load; par 0059; the delivery control unit selects a TCU from the TCUs from which the response messages are received so that the processing load of the delivery server does not become greater than a specified value),
wherein the payload data quantity is a difference between an overall data block size of the response and the authorization data of the response (KAWAMURA: par 0071; fig. 6; the control server calculates line load (a ratio of a use amount with respect to a maximum communication capacity of a communication line connecting the delivery server) based on the acquired network use rate; par 0078; when a data amount is different for each update data, while, if update data having a larger data amount is delivered to the TCU, the processing load of the delivery server  becomes equal to or greater than the specified value, if update data having a smaller data amount is delivered, there is a case where the update data can be delivered to the TCU without making the processing load of the delivery server exceed the specified value).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of KAWAMURA with the method/system of Axel to include calculating, by the server, of a payload data quantity for payload data of the response ; and requesting the payload data for the response, wherein the payload data quantity is 
One would have been motivated to a delivery control unit receiving a response message transmitted from the TCU in response to the transmitted message, selecting a TCU to which update data is to be delivered based on the received response message and requesting a delivery server to deliver update data to the selected TCU (KAWAMURA: abstract).

Regarding Claim 2; 
Axel in combination with KAWAMURA disclose the method according to claim 1, 
Axel further discloses wherein the authorization data comprises an authorization confirmation or an authorization denial, and the evaluation of the response by the vehicle comprises (Axel: par 0011; the external server transmits the permission information EI to the vehicles. It grants the vehicles an infrastructure-related approval for autonomous or semi-autonomous operation. A failure of the communication link leads to the unavailability of the autonomous or semi-autonomous operating function of the vehicle (= safe state)): if the authorization data comprise an authorization confirmation: executing or continuing the at least one at least partly autonomous driving mode by the vehicle (Axel: par 0012; the information determined by the evaluation unit IG for the suitability of the route for autonomous or semi-autonomous operation of vehicles in the simplest case, a digital information: e.g. 1: the route S is suitable for autonomous or semi-autonomous operation of vehicles); and if the authorization data comprise an  (Axel: par 0012; the information determined by the evaluation unit IG for the suitability of the route for autonomous or semi-autonomous operation of vehicles in the simplest case, a digital information [] 0: the route is not suitable for autonomous or semi-autonomous operation of vehicles).  
  
Regarding Claim 5; 
Axel in combination with KAWAMURA disclose the method according to claim 1, 
Axel further discloses wherein the request is created by the vehicle upon predefinable events (Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data, determining the suitability of the route in one of the vehicles arranged evaluation in determining the suitability of the route for autonomous or semi-autonomous operation of vehicles)

Regarding Claim 6;
Axel in combination with KAWAMURA disclose the method according to claim 5, 
Axel further discloses wherein if it is not possible for the vehicle to create the request upon the predefinable events (Axel: par 0013; it is checked whether the environmental characteristics detected by the sensors, together with the environmental information provided by the digital map, and possibly the position information provided by a position detection system, allow overall positional accuracy required for autonomous or semi-autonomous operation of vehicles. This may not be possible if the digital map describes environmental characteristics for a current position of a vehicle, for example a bridge, a traffic light, an intersection, etc., which are basically detectable by the sensors of the vehicle, but are currently not detected in this way, Depending on the deviation of the environment characteristics detected by the sensors from the target features present according to the digital map, the information IG is determined in a development), the at least one at least partly autonomous driving mode is executed or continued by the vehicle for a predetermined time interval and/or location interval depending on the situation (Axel: par 0023; the permission information EI indicates that the distance for the autonomous or semi-Autonomous operation of vehicles is only permissible if at least a predetermined number N1 of information IG in the external server in a predefined time interval .t Section are received, the information received IG with a predetermined frequency H affirm the suitability of the route for the autonomous or semi-autonomous operation of vehicles).  
  
Regarding Claim 7;
This Claim recites a system that perform the same steps as method of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  



Regarding Claim 8;
This Claim recites a system that perform the same steps as method of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 10; 
Axel in combination with KAWAMURA disclose the system according to claim 7, 
Axel further discloses wherein the vehicle creates the request upon predefinable events (Axel: par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data, determining the suitability of the route in one of the vehicles arranged evaluation in determining the suitability of the route for autonomous or semi-autonomous operation of vehicles); and if it is not possible for the vehicle to create the request upon the predefinable events (Axel: par 0013; it is checked whether the environmental characteristics detected by the sensors, together with the environmental information provided by the digital map, and possibly the position information provided by a position detection system, allow overall positional accuracy required for autonomous or semi-autonomous operation of vehicles. This may not be possible if the digital map describes environmental characteristics for a current position of a vehicle, for example a bridge, a traffic light, an intersection, etc., which are basically detectable by the sensors of the vehicle, but are currently not detected in this way, Depending on the deviation of the environment characteristics detected by the sensors from the target features present according to the digital map, the information IG is determined in a development), the at least one at least partly autonomous driving mode is executed or continued by the vehicle for a predetermined time interval and/or location interval depending on the situation (Axel: par 0023; the permission information EI indicates that the distance for the autonomous or semi-Autonomous operation of vehicles is only permissible if at least a predetermined number N1 of information IG in the external server in a predefined time interval .t Section are received, the information received IG with a predetermined frequency H affirm the suitability of the route for the autonomous or semi-autonomous operation of vehicles).  

Regarding Claim 11; 
Axel discloses a method for secure and efficient provision of at least one at least partly autonomous driving mode of a vehicle, comprising (par 0001; a method and a system for securing an autonomous or semi-autonomous operation of vehicles on a traffic route network):
 receiving, by a server, a request from the vehicle to retrieve an authorization to perform the at least one at least partly autonomous driving mode (par 0052; one of the vehicles transmitted for a distance covered by Information IG to an external server, the evidence of the suitability of this route for autonomous or semi-autonomous operation of vehicles. This information IG preferably contains a reliability status of sensors and / or a digital map, based on their data [] based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle); 
 checking, by the server, the authorization to perform the at least one at least partly autonomously driving mode (par 0052; information IG preferably contains a reliability status of sensors and / or a digital map, based on their data, determining the suitability of the route in one of the vehicles arranged evaluation in determining the suitability of the route for autonomous or semi-autonomous operation of vehicles. Furthermore, the information IG contains an explanation and / or an explanation of the ascertained suitability of the route for an autonomous or semi-autonomous operation of vehicles, so that upon granting or not granting the permission information EI, the circumstances responsible for it are comprehensible and evaluable); 
creating, by the server, authorization data corresponding to the checking (par 0052; based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route);
creating, by the server, a response comprising the authorization data (par 0052; based on all incoming information IG determines the external server a permission information EI on the admissibility of the autonomous or semi-autonomous operation of vehicles on the route and transmits this permission information EI to the vehicle); 
 (par 0031; that the evaluation unit takes into account a reliability status of the sensors and/or the digital map in determining the suitability of the route S and the information IG comprises the reliability status, so that only on the basis of the information IG permission information EI on the suitability of the route S for autonomous or semi-autonomous operation of vehicles by the evaluation is granted when the reliability status reaches at least a predetermined second threshold).  
Axel disclose all the limitations as recited above, but do not explicitly disclose calculating, by the server, a payload data quantity for payload data of the response; requesting payload data for the response, wherein the payload data quantity is a difference between an overall data block size of the response and the authorization data of the response.
However, in an analogous art, KAWAMURA discloses data delivery system/method that includes:
calculating, by the server, a payload data quantity for payload data of the response (KAWAMURA: par 0071; fig. 6; the control server calculates line load (a ratio of a use amount with respect to a maximum communication capacity of a communication line connecting the delivery server) based on the acquired network use rate); 
requesting payload data for the response (KAWAMURA: par 0058; when the delivery server receives the request for acquiring processing load information from the control server, the delivery server acquires, for example, a CPU use rate of the delivery server as the processing load; par 0059; the delivery control unit selects a TCU from the TCUs from which the response messages are received so that the processing load of the delivery server does not become greater than a specified value), wherein the payload data quantity is a difference between an overall data block size of the response and the authorization data of the response (KAWAMURA: par 0071; fig. 6; the control server calculates line load (a ratio of a use amount with respect to a maximum communication capacity of a communication line connecting the delivery server) based on the acquired network use rate; par 0078; when a data amount is different for each update data, while, if update data having a larger data amount is delivered to the TCU, the processing load of the delivery server  becomes equal to or greater than the specified value, if update data having a smaller data amount is delivered, there is a case where the update data can be delivered to the TCU without making the processing load of the delivery server exceed the specified value).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of KAWAMURA with the method/system of Axel to include calculating, by the server, a payload data quantity for payload data of the response; requesting payload data for the response, wherein the payload data quantity is a difference between an overall data block size of the response and the authorization data of the response. One would have been motivated to a delivery control unit receiving a response message transmitted from the TCU in response to the transmitted message, selecting a TCU to which update data is to be delivered based on the received response message and requesting a delivery server to deliver update data to the selected TCU (KAWAMURA: abstract).

Claims 3-4, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Axel et al (DE102014013672) in view of KAWAMURA et al. (US 20170026492) and further in view of Nemec et al. (“Nemec,” US 8688306, published 04/01/2014)

Regarding Claim 3; 
Axel in combination with KAWAMURA disclose the method according to claim 1, 
Axel in combination with KAWAMURA disclose all the limitations as recited above, but do not explicitly disclose wherein the response to the authorization data contains the requested payload data; and the evaluation of the response by the vehicle additionally comprises evaluating the payload data.  
However, in an analogous art, Nemec discloses vehicle with limited destination ability system/method that includes:
wherein the response to the authorization data contains the requested payload data (Nemec: Col 10, lines 30-34; the permission data or profile for a particular user may include one or more permissible destinations. The destinations may be as specific as latitude and longitude coordinates or an address, or may be a much broader area such as a neighborhood or a town); and the evaluation of the response by the vehicle additionally comprises evaluating the payload data (Nemec: Col 10, line 66 – Col 11. Line 10; the permission data may also include information defining one or more maximum deviation values, for example in terms of time and/or distance that the user may travel away from a predefined route. For example, the maximum deviation values may include a maximum combined difference from a predetermined route measured by combining a number of factors such as distance (taking a side road 300 meters or 2 miles to get around an accident), expected duration or travel time (an addition 10 minutes or 2 minutes faster), and proximity to any restricted areas as described above. The one or more maximum deviation values may be used by the computer in different situations).
   Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nemec with the method/system of Axel and KAWAMURA to include wherein the response to the authorization data contains the requested payload data; and the evaluation of the response by the vehicle additionally comprises evaluating the payload data. One would have been motivated to limiting the use of an autonomous or semi-autonomous vehicle by particular occupants based on permission data. More specifically, permission data may include destinations, routes, and/or other information that is predefined or set by a third party (Nemec: abstract).

Regarding Claim4;
Axel in combination with KAWAMURA and Nemec disclose the method according to claim 3, 
Axel further discloses wherein the payload data comprise one or more of the following data: (i) data in relation to an update of a digital road map contained in the vehicle (Axel: par 0006; for ensuring autonomous or semi-autonomous operation of vehicles on a traffic route network in which one or more vehicles drive the traffic route network, the vehicles each sensors for detecting an environment, a digital road map of the traffic route network); (ii) data in relation to current situations in the road traffic (Axel: par 0030; notifications of the vehicles about significant lane changes (construction sites), deviations in the map (e.g. due to a changed signage), or also in the vehicles takeover requests / collision avoidance interventions, notifications on construction sites of ITS Corridor Reports on traffic jams, accidents and the like about Car2X infrastructure); or (iii) data in relation to current environmental influences (Axel: par 0009; The digital map advantageously contains information about the road courses of the traffic network, and advantageously additional information about detectable by the sensors characteristics of the environment, such as the number of lanes, the width of the respective lanes, on the presence of crash barriers, light poles, road signs, buildings, Landmarks, etc. and assigned positions).  
  
Regarding Claim 9;
Axel in combination with KAWAMURA disclose the system according to claim 7, 
Axel further discloses wherein the requested payload data correspond to the calculated payload data quantity (Axel: par 0013; it is checked whether the environmental characteristics detected by the sensors, together with the environmental information provided by the digital map, and possibly the position information provided by a position detection system, allow overall positional accuracy required for autonomous or semi-autonomous operation of vehicles. This may not be possible if the digital map describes environmental characteristics for a current position of a vehicle, for example a bridge, a traffic light, an intersection, etc., which are basically detectable by the sensors of the vehicle, but are currently not detected in this way, Depending on the deviation of the environment characteristics detected by the sensors from the target features present according to the digital map, the information IG is determined in a development; par 0031; the evaluation unit takes into account a reliability status of the sensors and / or the digital map in determining the suitability of the route S and the information IG comprises the reliability status, so that only on the basis of the information IG permission information EI on the suitability of the route S for autonomous or semi-autonomous operation of vehicles by the evaluation is granted when the reliability status reaches at least a predetermined second threshold); 
the payload data comprises one or more of the following data: (i) data in relation to an update of a digital road map contained in the vehicle (Axel: par 0006; for ensuring autonomous or semi-autonomous operation of vehicles on a traffic route network in which one or more vehicles drive the traffic route network, the vehicles each sensors for detecting an environment, a digital road map of the traffic route network); (ii) data in relation to current situations in the road traffic Axel: par 0030; notifications of the vehicles about significant lane changes (construction sites), deviations in the map, or also in the vehicles takeover requests / collision avoidance interventions, notifications on construction sites of ITS Corridor Reports on traffic jams, accidents and the like about Car 2X infrastructure); (iii) data in relation to current environmental influences (Axel: par 0009; The digital map advantageously contains information about the road courses of the traffic network, and advantageously additional information about detectable by the sensors characteristics of the environment, such as the number of lanes, the width of the respective lanes, on the presence of crash barriers, light poles, road signs, buildings, Landmarks, etc. and assigned positions).  
Axel in combination with KAWAMURA disclose all the limitations as recited above, but do not explicitly disclose the response to the authorization data comprises the requested payload data; the evaluation of the response in the vehicle further comprises the evaluation of the payload data.
However, in an analogous art, Nemec discloses vehicle with limited destination ability system/method that includes:
the response to the authorization data comprises the requested payload data (Nemec: Col 10, lines 30-34; the permission data or profile for a particular user may include one or more permissible destinations. The destinations may be as specific as latitude and longitude coordinates or an address, or may be a much broader area such as a neighborhood or a town); the evaluation of the response in the vehicle further comprises the evaluation of the payload data (Nemec: Col 10, line 66 – Col 11. Line 10; the permission data may also include information defining one or more maximum deviation values, for example in terms of time and/or distance that the user may travel away from a predefined route. For example, the maximum deviation values may include a maximum combined difference from a predetermined route measured by combining a number of factors such as distance (taking a side road 300 meters or 2 miles to get around an accident), expected duration or travel time (an addition 10 minutes or 2 minutes faster), and proximity to any restricted areas as described above. The one or more maximum deviation values may be used by the computer in different situations).
(Nemec: abstract).

Regarding Claim 12;
Axel in combination with KAWAMURA disclose the method according to claim 11, 
Axel further discloses where the requested payload data correspond to the calculated payload data quantity (Axel: par 0013; it is checked whether the environmental characteristics detected by the sensors, together with the environmental information provided by the digital map, and possibly the position information provided by a position detection system, allow overall positional accuracy required for autonomous or semi-autonomous operation of vehicles. This may not be possible if the digital map describes environmental characteristics for a current position of a vehicle, for example a bridge, a traffic light, an intersection, etc., which are basically detectable by the sensors of the vehicle, but are currently not detected in this way, Depending on the deviation of the environment characteristics detected by the sensors from the target features present according to the digital map, the information IG is determined in a development; par 0031; the evaluation unit takes into account a reliability status of the sensors and / or the digital map in determining the suitability of the route S and the information IG comprises the reliability status, so that only on the basis of the information IG permission information EI on the suitability of the route S for autonomous or semi-autonomous operation of vehicles by the evaluation is granted when the reliability status reaches at least a predetermined second threshold).
 Axel in combination with KAWAMURA disclose all the limitations as recited above, but do not explicitly disclose the response to the authorization data contains the requested payload data; and the evaluation of the response in the vehicle additionally comprises the evaluation of the payload data.  
However, in an analogous art, Nemec discloses vehicle with limited destination ability system/method that includes:
the response to the authorization data contains the requested payload data (Nemec: Col 10, lines 30-34; the permission data or profile for a particular user may include one or more permissible destinations. The destinations may be as specific as latitude and longitude coordinates or an address, or may be a much broader area such as a neighborhood or a town); and the evaluation of the response in the vehicle additionally comprises the evaluation of the payload data (Nemec: Col 10, line 66 – Col 11. Line 10; the permission data may also include information defining one or more maximum deviation values, for example in terms of time and/or distance that the user may travel away from a predefined route. For example, the maximum deviation values may include a maximum combined difference from a predetermined route measured by combining a number of factors such as distance (taking a side road 300 meters or 2 miles to get around an accident), expected duration or travel time (an addition 10 minutes or 2 minutes faster), and proximity to any restricted areas as described above. The one or more maximum deviation values may be used by the computer in different situations).
 Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nemec with the method/system of Axel and KAWAMURA to include the response to the authorization data contains the requested payload data; and the evaluation of the response in the vehicle additionally comprises the evaluation of the payload data. One would have been motivated to limiting the use of an autonomous or semi-autonomous vehicle by particular occupants based on permission data. More specifically, permission data may include destinations, routes, and/or other information that is predefined or set by a third party (Nemec: abstract).
	
Regarding Claim 13;
This Claim recites a method that perform the same steps as method of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham  can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/C.W./Examiner, Art Unit 2439  



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439